Crew III, J. P.
Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered December 18, 1998, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
In August 1997, defendant was indicted and charged with the crime of criminal sale of a controlled substance in the third degree. Thereafter, defendant pleaded guilty to criminal sale of a controlled substance in the fifth degree and in accordance with a plea agreement was sentenced, as a second felony offender, to 3V2 to 7 years. Prior to sentencing, defendant moved to withdraw his plea of guilty, which motion was denied without a hearing. Defendant subsequently appealed his judgment of conviction, and this Court withheld decision and remitted the matter to County Court for an evidentiary hearing and reconsideration of defendant’s motion to withdraw (271 AD2d 756). Upon remittal, County Court conducted an evidentiary hearing, following which defendant’s motion was granted, the *504judgment of conviction and the sentence was set aside, defendant’s guilty plea was vacated, his plea of not guilty was restored and the matter was ordered scheduled for trial. Under the circumstances, the appeal is now moot.
Peters, Spain, Graffeo and Mugglin, JJ., concur. Ordered that the appeal is dismissed, as moot.